Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 10/8/2019, 2/25/2020, 6/2/2020, and 7/7/2020 have been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”
Examiner notes that pointing to large section of pages is not considered to be an identification of relevant pages. Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Hamilton on 12/11/2020.
The application has been amended as follows: 
1.	(Currently Amended)	A compute apparatus comprising: 
a decode unit to decode a single instruction into a decoded instruction that specifies multiple operands including a multi-bit input value and a bipolar binary weight associated with a neural network, wherein the bipolar binary weight represents a weight value of one of positive one and negative one and the weight value is referenced via an index into a multi-bit register; and
an arithmetic logic unit including a multiplier, an adder, and an accumulator register, wherein to execute the decoded instruction, the multiplier is to perform a multiplication operation on the multi-bit input value based on the bipolar binary weight to generate an intermediate product and the adder is to add the intermediate product to a value stored in the accumulator register and update the value stored in the accumulator register.

2.	(Currently Amended) 	The compute apparatus as in claim 1, wherein the bipolar binary weight is one of multiple weights within the multi-bit register.

3.	(Original)	The compute apparatus as in claim 2, wherein the multiplier includes a sign flip unit to generate the intermediate product, the sign flip unit to flip the sign of the multi-bit input value for a bipolar weight value of negative one and pass through the multi-bit input value for a bipolar weight value of positive one.

4.	(Original)	The compute apparatus as in claim 3, wherein the bipolar binary weight represents a weight value of negative one as a binary zero.

5.	(Original)	The compute apparatus as in claim 4, wherein the multiplier includes a NOT gate between an input for the bipolar binary weight and the sign flip unit.

6.	(Original)	The compute apparatus as in claim 4, wherein the sign flip unit has an active low activation input.

 sign flip unit includes an input for a weight index.

8.	(Original)	The compute apparatus as in claim 1, additionally including an output register to store an output value of the single instruction. 

9.	(Original)	The compute apparatus as in claim 1, wherein the multi-bit input value has a power of two number of bits. 

10.	(Currently Amended)	A method comprising:
		decoding a single instruction specifying multiple operands, the operands including a multi-bit input value and a bipolar binary weight associated with a neural network, wherein the bipolar binary weight represents a weight value of one of positive one and negative one and the weight value is referenced via an index into a multi-bit register;
		issuing the single instruction for execution within a compute unit of a general-purpose graphics processing unit; and
responsive to the execution of the single instruction, generating a result by 
performing a multiplication operation on the multi-bit input value based on the bipolar binary weight to generate an intermediate product and updating a value stored in an accumulator register by adding the intermediate product to the value stored in an accumulator register.

11.	(Currently Amended)	The method as in claim 10, wherein the bipolar binary weight  is one of multiple weights within the multi-bit register.

12.	(Original)	The method as in claim 11, additionally comprising generating the intermediate product via a sign flip unit, wherein the sign flip unit is to flip the sign of the multi-bit input value for a bipolar weight value of negative one and pass through the multi-bit input value for a bipolar weight value of positive one.



14.	(Currently Amended)	The method as in claim 13, wherein the sign flip unit includes an input for a weight index.

15.	(Original)	The method as in claim 13, wherein the multi-bit input value has a power of two number of bits. 

16.	(Currently Amended)	A data processing system comprising: 
a general-purpose graphics processing unit comprising a decode unit to decode a single instruction into a decoded instruction that specifies multiple operands including a multi-bit input value and a bipolar binary weight associated with a neural network, an arithmetic logic unit including a multiplier, an adder, and an accumulator register, wherein to execute the decoded instruction, the multiplier is to perform a multiplication operation on the multi-bit input value based on the bipolar binary weight to generate an intermediate product, the bipolar binary weight represents a weight value of one of positive one and negative one, the weight value is referenced via an index into a multi-bit register, and the adder is to add the intermediate product to a value stored in the accumulator register and update the value stored in the accumulator register; and
a memory coupled with the general-purpose graphics processing unit.

17.	(Currently Amended)	The data processing system as in claim 16, wherein the bipolar binary weight is one of multiple weights within the multi-bit register.

18.	(Original)	The data processing system as in claim 17, wherein the multiplier includes a sign flip unit to generate the intermediate product, the sign flip unit to flip the sign of the multi-bit 

19.	(Original)	The data processing system as in claim 18, wherein the bipolar binary weight represents a weight value of negative one as a binary zero.

20.	(Original)	The data processing system as in claim 19, wherein the multi-bit input value has a power of two number of bits.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach a decoded instruction that specifies multiple operands including a multi-bit input value and a bipolar binary weight associated with a neural network, wherein the bipolar binary weight represents a weight value of one of positive one and negative one and the weight value is referenced via an index into a multi-bit register; and an arithmetic logic unit including a multiplier, an adder, and an accumulator register, wherein to execute the decoded instruction, the multiplier is to perform a multiplication operation on the multi-bit input value based on the bipolar binary weight to generate an intermediate product and the adder is to add the intermediate product to a value stored in the accumulator register and update the value stored in the accumulator register.  The closest prior art, US Pub No. 2017/0103304, teaches a multiply accumulate operation where the result is the sum of the accumulator value [value stored in the accumulator register] and the product [intermediate] of the weight word and a data word (see FIG. 4, [0061]) but does not specifically note the details of the weight value being a bipolar binary value of positive one or negative one from an index into another register.  While binary values are known the specifics of the bipolar binary weight are not obvious in this context and would not be absent hindsight reasoning.  As such the claims are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183